Adams, J.,
dissenting. — I think that the court erred in striking from the answer the allegations based upon the provision of the statute contained in section 3058 of the Code. I do not think that the statute is unconstitutional. While, therefore, I concur in the reversal of the case, I do so upon the ground that the court erred in holding that the statute *206is unconstitutional. Upon the other points I express no opinion.
Section 3058 of the Code is in these words: “The claimant or purchaser of any property, for the seizure or sale of which an indemnifying bond has been taken and returned by the officer, shall be barred of any action against the officer levying on the property if the surety on the bond was good when it was taken. Any such claimant or purchaser may maintain an action upon the bond and recover such damages as he shall be entitled to.” The provision of the constitution alleged to be violated is in these words: “No person shall be deprived of life, liberty, or property, without due process of law.” Art. 1, § 9, Constitution of Iowa. It has been held in Foule & Roper v. Mann, 53 Iowa, 42, that where the property of a third person is seized upon execution he is depri/oed of it, notwithstanding his title is not divested by the seizure, nor by a sale thereunder, and the process being quite clearly, so far as he is concerned, not “due process of law,” within the proper meaning of those words, it followed that the provision was unconstitutional so far as it was designed to bar an action of replevin. The case before us is to my mind entirely different. We have to determine whether the plaintiff’s alleged claim can, under the statute, be properly held to be in the nature of property. If it is she is without question deprived of it. The question in Foule & Roper v. Mann, was as to the effect of the seizure and sale upon what was indisputably property.
Proceeding then to inquire whether the plaintiff’s alleged claim can, under the statute, be properly held to be property, I have to concede of course that where a person’s property is seized upon an execution against another, he would, but for the statute, have a claim against the officer for damages, and that such claim would be in the nature of property. I have to concede, also, that such claim having once properly arisen it could not be taken away by statute. But where the statute is enacted in advance of the seizure, I do not think that *207the claim arises. The trespasser is the execution creditor. He alone is in fault. The officer becomes the blind, and it may be, the unwilling instrument of the law which the creditor uses. It is proper and competent I think, therefore, for the law" to make him irresponsible.
Let us see into what kind of a dilemma the majority opinion leads us. The statute imperatively requires an officer, who has been indemnified, to proceed to subject the property to the execution; and this court held in Evans & Son v. Thurston, 53 Iowa, 122, that he could not escape the obligation. We have then an act which it is legal and illegal to do; or to put the case more strongly we have an act which it is illegal to omit to do and illegal to do.
In my opinion the true view is that no person can he deemed a trespasser for doing what the law requires him to do. I am not able to entertain any doubt. But if I did it would not follow that I should- be justified in holding the statute unconstitutional. A statute is not to be held unconstitutional which is merely of doubtful constitutionality. It is not for a court to lightly impugn the action of a co-ordinate branch of the government.
Me. Justice Day concurs with me in this dissent.